DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Amendment filed 4 December 2020 has been entered.  Claims 21 – 40 remain pending in the application.
	Per 37 CFR 1.121(c)(2), all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
	Claims 21, 22, 31, and 32 are accorded a status of “Currently Amended” but do not provide any markings to show any amendments.
	With respect to claim 21, the examiner observes the requirement for the second layer to be “parallel to the first layer” (ll. 1 – 2 of the claim) appears to be a new limitation.  Similarly, with respect to claim 31, the examiner observes the requirement for the second layer to be “parallel to the first layer” (ll. 1 – 2 of the claim) appears to be a new limitation.  Furthermore, with respect to claim 31, the examiner observes the requirement for the first layer and the second layer to be joined “directly” to one another (ll. 5 – 6 of the claim) appears to be a new limitation.
	With respect to claim 22, the examiner observes the requirement for the concentration of connecting members within the first and second stabilizing rows to be “evenly spaced apart and” greater than a concentration of the connecting members at the rows of connecting members (ll. 1 – 4 of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, claim 21 recites, in relevant part (portions of emphasis underlined by the examiner):
“A spacer textile material comprising a first layer, a second layer parallel to the first layer, and a plurality of connecting members extending between and joining the first layer and the second layer, the connecting members forming rows that are separated by spaces, the rows having a width that is less than a width of the spaces, and the connecting members forming a first stabilizing row and a second stabilizing row where the first layer and the second layer are drawn toward one another” (ll. 1 – 6 of the claim).

The underlined portions of claim 21 conflict with one another.  More specifically, it is not clear how two layers can be parallel to one another while also being drawn toward one another since drawing implies the two layers would intersect if their planes of drawing were extended infinitely.
	The examiner observes the instant specification describes embodiments wherein a first layer and a second layer are parallel except where stabilizing rows are drawn together (e.g. in relation to Fig. 14G and 14H).  Therefore, the examiner recommends an amendment to claim 21 qualifying how the second layer is parallel to the first layer in a manner consistent with the instant specification.
Regarding claims 22 – 30, each of claims 22 – 30 depends, directly or indirectly, on claim 21.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 22 – 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as discussed above for claim 21.
	Regarding claim 31, claim 31 recites, in relevant part (portions of emphasis underlined by the examiner):
“A spacer textile material comprising a first layer, a second layer parallel to the first layer, and a plurality of connecting members extending between and joining the first layer and the second layer, the connecting members forming rows that are separated by spaces, the rows having a width that is less than a width of the spaces, and the connecting members forming a first stabilizing row and a second stabilizing row where the first layer and the second layer are joined directly to one another” (ll. 1 – 6 of the claim).

The scope of the first and second layers being joined directly to one another is unclear in the context of a spacer textile material with parallel first and second layers.  More specifically, the claimed direct joining of the first and second layers indicates the first and second layers are brought into direct contact with one another whereas the connecting members “extending between” the first and second layers suggests the first and second layers are spaced from one another.
	The examiner observes the instant specification describes embodiments wherein a first layer and a second layer are parallel except where stabilizing rows are drawn together (e.g. in relation to Fig. 14G and 14H).  Therefore, the examiner recommends an amendment to claim 31 qualifying how the second layer is parallel to the first layer in a manner consistent with the instant specification.
	Regarding claims 32 – 40, each of claims 32 – 40 depends, directly or indirectly, on claim 31.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 32 – 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as discussed above for claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2005/0097777 A1) in view of Cross (US 3,205,106 A).  The rejection of claim 33 further relies on Rudy (US 5,083,361 A) as an evidentiary disclosure.
	Regarding claim 31, Goodwin discloses a spacer textile material (“tensile member”, e.g. “tensile member” 60: e.g. Fig. 2 – 9, 12, 13, 15, 17 – 18B; ¶¶ [0040] – [0059]) comprising: a first layer (“first wall”, e.g. “first wall” 61: e.g. ¶ [0043]); a second layer parallel to the first layer (“second wall”, e.g. “second wall” 62: e.g. ¶ [0043]); and connecting members extending between and joining the first layer and the second layer (“connecting members”, e.g. “connecting members” 63: e.g. ¶ [0043]), the connecting members forming rows that are separated by spaces, the rows having a width that is less than a width of the spaces (rows separated by “gaps”: e.g. ¶ [0057]), wherein the first layer and the second layer form rows where the first layer and the second layer are joined directly to one another (e.g. Fig. 2 – 9, 12, 13, 15, and 17 – 18B show the “first wall” and the “second wall” are joined only by the “connecting members”, and the “tensile member” is formed separately prior to joining with other structures to form a “bladder” using the “tensile member”, thus providing the direct joining; ¶¶ [0043], [0044], [0057]).
	Although Goodwin is not specific as to the connecting members forming a first stabilizing row and a second stabilizing row where the first layer and the second layer are directly joined to one another and wherein the first stabilizing row is located adjacent to the first edge and the second stabilizing row is located adjacent to the second edge, these features would have been obvious in view of Cross.
20a, 22a) with connecting members (“drop cords”, “drop threads”, e.g. “drop threads” 28, “drop yarns” 28b, 28c) extending between and directly joining the first and second layer wherein a greater concentration of connecting members are present adjacent an “open area” 30a with no connecting members, the greater concentration being compared to the concentration away from the “open area” 30a, in order to strengthen the “edge sections” at the “open area” 30a when a “panel” 10a including the spacer textile material is inflated (e.g. Fig. 8; Col. 2, ll. 11 – 15; Col. 3, ll. 44 – 71).
	Goodwin further discloses the spacer textile material comprises one or more “flexion areas” 65 where no connecting members 63 are present (e.g. Fig. 2 – 4A, 5 – 9, 12, 13, 15, 17, 18A, 18B; ¶¶ [0045] – [0052]) and is utilized in a “bladder” 40 which is filled with a pressurized fluid, e.g. gas, so as to effect tension on the connecting members (i.e. inflated: e.g. ¶¶ [0043], [0059]).  The similarity in the respective constructions of the spacer textile materials Goodwin and Cross discloses and inflation processes used therewith indicates Cross’ construction which increases strength at the “open area” 30a is at least an increase in tensile strength.
	It would have been obvious modify Goodwin’s spacer textile material such that the connecting members adjacent the “flexion areas” 65 form rows with a greater density of connecting members than rows away from the “flexion areas” 65 in order to increase the strength, and more specifically the tensile strength, of the spacer textile material at the “flexion areas” 65 as Cross suggests.  Observing Goodwin’s embodiments as depicted in, e.g., Goodwin’s Fig. 13 comprises a plurality of “flexion areas” 65, it would have followed a first stabilizing row and a second stabilizing row are formed where the first layer and the second layer are directly joined together, wherein the first stabilizing row is located adjacent to the first edge and the second stabilizing row is locate adjacent to the second edge.
	Regarding claim 32, in addition to the limitations of claim 31, Cross’ modifications for use with Goodwin as discussed in the 35 U.S.C. 103(a) rejection of claim 31 result in a concentration of connecting members within the first stabilizing row and the second stabilizing row which is evenly spaced apart and greater than a concentration of the connecting members at each of the rows of connecting members.

	Regarding claim 33, although Goodwin is not specific with respect to the first layer being stitched to the second layer at first and second stabilizing rows (in view of Cross), Goodwin discloses the spacer textile material is formed by a double needle bar Raschel knitting process (e.g. ¶ [0057]).  Rudy discloses such a process stitches a first layer of a spacer textile material to a second layer of the spacer textile material (e.g. Col. 8, ll. 28 – 58), i.e. Goodwin’s first layer is stitched to the second layer at the first stabilizing row and the second stabilizing row.
	Regarding claim 34, in addition to the limitations of claim 31, Goodwin discloses the spacer textile material is a knitted textile and the first layer, the second layer, and the connecting members are formed from at least one yarn (e.g. ¶¶ [0055] – [0057]).
	Regarding claim 35, in addition to the limitations of claim 34, Goodwin discloses the connecting members 63 are sections of at least one yarn (e.g. ¶¶ [0055] – [0057]).
	Regarding claim 36, in addition to the limitations of claim 31, Goodwin’s Fig. 13 depicts the “flexion areas” 65 where a first stabilizing row and a second stabilizing row are located per the modifications in view of Cross are spaced apart from one another.  Accordingly, the rows (i.e. rows other than first and second stabilizing rows) are located between the first stabilizing row and the second stabilizing row.
	Regarding claim 37, in addition to the limitations of claim 31, Goodwin discloses the spacer textile material, in an embodiment, comprises a plurality of “flexion areas” 65 (e.g. Fig. 2 – 4A, 5 – 9, 12, 13, 15, 17, 18A, 18B; ¶ [0048]).  In view of the advantages discussed in the 35 U.S.C. 103(a) rejection of claim 31 with respect to a greater density of connecting members adjacent a “flexion area” 65, namely improvement in the tensile strength, it would have been similarly obvious to modify the spacer textile material such that stabilizing rows having a greater density of connecting members on each side of each “flexion area” 65.  Thus, this modification would provide the at least one stabilizing row including first and 
	For the purposes of clarity, the examiner has annotated Goodwin’s Fig. 18B below to demonstrate an exemplary embodiment where, in view of the modifications suggested by Cross, the first stabilizing row, the second stabilizing row, and the series of rows disposed between the first and second stabilizing rows are suitably present.  One of ordinary skill in the art would appreciate other portions of the spacer textile material adjacent any of the “flexion areas” 65 can suitably define a location of the first and second stabilizing rows and the series of rows as claimed.  

    PNG
    media_image1.png
    244
    941
    media_image1.png
    Greyscale
[AltContent: textbox (	First stabilizing row		Second stabilizing row
				
		             Series of rows)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Furthermore, one of ordinary skill in the art would appreciate similar descriptions can be made with respect to other embodiments in the Figures Goodwin depicts.  For example, although Goodwin’s Fig. 18B is described as the cross-section along line 18B-18B in Fig. 7 (e.g. ¶ [0037]), similar interpretations can be made by making a similar cross-section with respect to Goodwin’s Fig. 13 such that the cross-section passes through the “flexion areas” 65, the differences with respect to Fig. 7 being one less “flexion area” 65 and wider “flexion areas” 65 from top to bottom in the orientations shown in Fig. 7 and 13.  However, similar locations for the first and second stabilizing rows and the series of rows would be present.
	As such, in view of the modifications Cross suggests, a third stabilizing row located between first and second stabilizing rows may be defined.  The exemplary annotated embodiment shown above pertaining to Goodwin’s Fig. 18B has been further annotated below to a location corresponding to the 

    PNG
    media_image1.png
    244
    941
    media_image1.png
    Greyscale
[AltContent: textbox (First stabilizing row					Second stabilizing row
			
	Series of rows			Third stabilizing row)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
	Regarding claim 38, in addition to the limitations of claim 37, as seen in the 35 U.S.C. 103(a) rejection of claim 37, particularly the annotations of Goodwin’s Fig. 18B, a first series of rows is located between the first stabilizing row and the third stabilizing row and a second series of rows is located between the second stabilizing row and the third stabilizing row.
	Regarding claim 39, in addition to the limitations of claim 31, Cross’ depiction of increased density (e.g. Fig. 8) when applied to a row structure as Goodwin discloses implies a width of the first stabilizing row and a width of the second stabilizing row is greater than a width of each row of the connecting members.
	Regarding claim 40, Goodwin discloses an article of footwear incorporating the spacer textile material as discussed in the 35 U.S.C. 103(a) rejection of claim 31 (“footwear”, e.g. “footwear” 10: e.g. Fig. 1; ¶¶ [0012], [0018], [0039] – [0041], [0047], [0055]).  The discussion regarding modifications in view of Cross as noted in the 35 U.S.C. 103(a) rejection of claim 31 similarly applies to Goodwin’s article of footwear.

Response to Arguments
Though not specifically addressed in Applicant’s arguments, the examiner has withdrawn the double patenting rejections of claims 21 – 30 in view of the Amendment submitted 4 December 2020.  

Applicant's arguments, see pp. 8 – 13, filed 4 December 2020, with respect to the rejections of claims 31 – 40 based on Goodwin and Cross have been fully considered but they are not persuasive.  Applicant asserts Goodwin’s walls (i.e. the features corresponding to the claimed first and second layers) are not directly joined together.  However, Goodwin’s connecting members perform this function.
The examiner notes that it appears Applicant uses two separate definitions for the term “joining”, in particular describing two separate manners of joining which conflict with one another, especially with respect to spacing and direct adjoining.  In view of the rejections under 35 U.S.C. 112 above, the examiner recommends clarification amendments which more accurately reflect the joining of the claimed spacer textile material.  In particular, it appears to the examiner embodiments along the lines of Fig. 14G and 14H of the specification are sought to be claimed.  If this is indeed the case, the examiner recommends adding clarifying language which more clearly delineates the metes and bounds of the claimed spacer textile materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/             Examiner, Art Unit 1783                             

/MARIA V EWALD/             Supervisory Patent Examiner, Art Unit 1783